 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    EDDIE DOTSON (AKA EDWINA                          Case No. 1:17-cv-01199-AWI-BAM (PC)
      DOTSON),
12                                                      ORDER APPROVING STIPULATION AND
                         Plaintiff,                     GRANTING STAY OF PROCEEDINGS
13
             v.                                         (ECF No. 36)
14
      CALIFORNIA DEPARTMENT OF
15    CORRECTIONS AND
      REHABILITATION, et al.,
16
                         Defendants.
17

18          On April 9, 2019, Plaintiff Eddie Dotson (aka Edwina Dotson) and Defendants California
19   Department of Corrections and Rehabilitation, California Correctional Health Care Services,
20   Jeffrey Carrick, and Ralph Diaz filed a stipulation with the Court. (ECF No. 36.) In the stipulation,
21   the parties assert that they have agreed to a stay of proceedings until the settlement conference
22   before Magistrate Judge Carolyn K. Delaney on May 6, 2019, at 9:30 a.m. at the U.S. District Court
23   in Sacramento, California. The parties further stipulate that, if the case does not resolve at the May
24   6, 2019 settlement conference, Plaintiff shall have 21 days to file a motion for leave to file an
25   amended complaint and that Defendants will not oppose Plaintiff’s motion for leave to file an
26   amended complaint.
27   //
28   ///
                                                        1
 1            Accordingly, it is HEREBY ORDERED that:

 2            1.      All proceedings in this case are stayed until the May 6, 2019 settlement conference

 3                    before Magistrate Judge Delaney; and

 4            2.      If this case does not resolve at the May 6, 2019 settlement conference, Plaintiff may

 5                    file a motion for leave to file a second amended complaint on or before May 27,

 6                    2019.

 7

 8
     IT IS SO ORDERED.
 9

10   Dated:        April 10, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
